Citation Nr: 9902861	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a chest disorder.

2.  Entitlement to service connection for painful urination.

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for tinea corporis.

5.  Entitlement to service connection for hernia.

6.  Entitlement to service connection for hypertensive 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to February 
1949.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the September 1993 rating decision of 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
chest disorder, painful urination, otitis externa, tinea 
corporis, a hernia, and hypertensive arteriosclerotic heart 
disease.

In his December 1992 claim, the veteran wrote enclosure 
attached in the section for nature of sickness, disease, or 
injuries for which the claim was made.  In the attached 
documents a physician reported that that veteran had also 
been treated for a fungal nail and skin infection, upper 
respiratory infections, bronchitis, hematoma, and multiple 
small abrasions on the upper and lower extremities.  It 
appears that the veteran may also be seeking service 
connection for these disorders and this matter is referred to 
the RO for development.  

The Board previously remanded this matter to the RO in May 
1996 and May 1997, primarily for a hearing before a member of 
the Board at the RO (Travel Board hearing) and also to obtain 
additional treatment records.  It is noted that, in March 
1997, after the appeal was certified to the Board, the RO 
received a statement in support of claim in which the veteran 
reported that his personal hearing conducted by a hearing 
officer at the RO was sufficient and that he was withdrawing 
his request for a Travel Board hearing.  


REMAND

The veteran contends that he currently has a chest disorder, 
painful urination, otitis externa, tinea corporis, hernia, 
and hypertensive arteriosclerotic heart disease and that 
these disabilities are directly related to his active 
service.  He also indicates that he has had these disorders 
since he was discharged from active service.  

In his December 1992 claim, the veteran typed VA outpatient 
clinic in Manila, Philippines, in the section where he was 
asked to report the VA office that had his records.  The 
claims folder includes no treatment records from the Manila, 
Philippines, VA medical facility and it does not appear that 
those records were requested.  As the veteran has put the VA 
on notice of the existence of potentially applicable VA 
treatment records, an attempt must be made to secure these 
records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that the BVA is on constructive notice of all 
documents which are in the custody and control of the VA); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992); Sims 
v. West, 11 Vet App 237 (1998); Dunn v. West, 11 Vet App 462 
(1998).  Therefore, although the RO has conducted the 
development requested in the Boards previous remands, the 
Board finds that an attempt to obtain these VA records is 
also necessary.

In a July 1997 letter from the Republic of the Philippines, 
Department of Health, Quirino Memorial Medical Center, it was 
reported that the veterans treatment records were not 
available and that cases involving venereal disease were 
referred to San Lazaro Hospital.  The RO should ascertain 
whether the veteran received treatment from the San Lazaro 
Hospital for painful urination and, if so, attempt to obtain 
those treatment records.  

In his December 1994 claim for unrelated disorders, the 
veteran reported that he was receiving Social Security 
Administration benefits.  Any records pertaining to Social 
Security disability benefits should be obtained.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO ascertain from the veteran 
inform whether his Social Security 
Administration benefits are disability 
benefits.  If they are, the RO should 
attempt to obtain from the Social 
Security Administration the records, 
including medical records, regarding that 
claim.

2.  The RO should attempt to obtain all 
relevant medical records from the VA 
outpatient clinic in Manila, Philippines.  

3.  The RO ask the veteran whether he has 
ever received treatment for painful 
urination at the San Lazaro Hospital.  If 
the veteran responds in the affirmative, 
the RO should attempt to obtain the 
relevant treatment records.    

4.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims for service connection for a chest 
disorder, painful urination, otitis 
externa, tinea corporis, hernia, and 
hypertensive arteriosclerotic heart 
disease.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any evidence identified, along 
with any treatment records not already 
obtained from the Los Angeles, California 
VAMC.  





5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

6.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Veterans Appeals (Court) 
decisions, to include Savage v. Gober, 10 
Vet App 489 (1997).  If the veterans 
claims remain in a denied status, he 
should be provided with a Supplemental 
Statement of the Case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
his claims, consistent with the Courts 
instructions in Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The applicable 
response time should be allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
